Title: From James Madison to Alexander J. Dallas, 14 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 14. 1815
                    
                    I recd. by the Mail of this morning your two letters of the 11th. & 12th. instant, with the several papers to which they refer. That of the 9th. came to hand yesterday.
                    The construction of the 5 Sect: of the Act fixing the Mil: Establishment is not without difficulty. Do not the terms & interpretation of former Acts of Congs. determine the question whether “men” means privates &c. only, or includes commissioned officers also? Not having a copy of the laws at hand, I am not able to form an opinion. If the construction, excluding officers, be not forbidden by precedents or clear analogy, I take the more obvious meaning to be that officers should not be included in the “10,000” men specified in the act.
                    I feel all the delicacy & magnitude of the task imposed by the law, which your communications express; and regret that there is not less room for erring, in the execution of it. In chusing the General officers, I do not see that we can do better, on the whole, than adhere to the individuals first agreed on, unless indeed something should be finally ascertained in the proceedings at N.O. which I trust will not be the case, compelling us to relinquishing the preference given to the general commanding there. With respect to the 4th. Brigadr. also, the door is not understood to be finally closed, unless something has passed with him, having that effect, as was authorized. If serious difficulties are in his way, or there be decisive grounds of preference, in favor of another, and there be committment on the subject, I wish you to consult your judgment freely, and give me an

opportunity of sanctioning it. Nor do I see that we can advantageously vary the course marked out, for discriminating between the officers to be retained & to be discharged. I approve the idea however, of considering the report of the Board of Officers, as imposing no fetters on the Authoritative decision. How wd. it do to prescribe a recommendatory list, giving to the Executive an option among several candidates. I ask the question without intending to arrest the progress of the business. If the expedient should be entirely approved, and not otherwise, the form of the report required, may be changed without the delay of a communication with me. If it were admissible to have the opinions of the most respectable officers of high rank, Genl. Dearborne for example, who will have no future connection with the Army, either as associates in the Board or otherwise, it might be useful in different views. But I see so many difficulties in the way, that I do not press it even on my own thoughts.
                    As neither Jackson nor Gaines can attend, I think you will do well to obtain the presence of Col: H. in the mode which has occurred to you.
                    The scope of your letters, in general, appears to be the just one. I wish you to make the final decision on the selection of officers, as distinctly that of the President as you deem suitable, and consistent with respect & confidence due to & felt for the Head of the War Department.
                    I am engaged with the proceedings of the Court Martial on Genl. Wilkinson. It is so extremely voluminous that I shall not be able to get thro’ it for some days. The Court acquit him I perceive, with honor on every charge, and of course strengthens his claims & expectations from the public. What has become of the chance presented by the appt. of the Naval officer at N. Y. to the Mayoralty?
                    I was not unaware of some of the difficulties which you would encounter in your fiscal arrangements. The steps you have taken & contemplate accord with the best judgment I can form on the business. Whilst the Money market in Europe continues as it is indicated by the present state of the English Stocks, the U.S. will not be able to realize the advantages due to the merit of theirs.
                    I observe that the “Exposition &c” is finding its way to the public here, & to the World in different ways, and I have not yet seen, that the Govt. is charged by its opponents, as it could not justly be, with any indelicate participation. The idea of Mr. Jefferson therefore, of publishing the work officially, in a different dress, could not be executed without more difficulty, than occurred to him. Whether it ought to go out from the Govt. at all is another question. If the truths it contains, can be otherwise sufficiently promulgated & with sufficient credibility, it will be best I continue to think, to let them speak for themselves. Accept my great esteem & my affectionate respects
                    
                        
                            James Madison
                        
                    
                 